 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    LISA BLACK,                                    No. 2:18-cv-02529-MCE-DB
12                      Plaintiff,
13            v.                                     ORDER
14    FARMERS INSURANCE, FARMERS
      INSURANCE EXCHANGE, a California
15    Corporation, FARMERS GROUP, INC.,
      and DOES 1-50, inclusive,
16
                        Defendants.
17
18           Plaintiff Lisa Black (“Plaintiff”) is an insurance adjuster employed by Defendants

19   Farmers Insurance, Farmers Insurance Exchange, and Farmers Group, Inc. (collectively

20   “Farmers”). Plaintiff claims she was discriminated against on the basis of her gender

21   when she was demoted by Farmers in March 2013 after failing to pass a certification

22   exam.

23           Plaintiff’s initial lawsuit was filed in this Court on September 18, 2018 (ECF No. 1).

24   The Complaint predicated federal jurisdiction on the presence of a federal question,

25   since the first two causes of action, for gender discrimination and for retaliation, were

26   based on the federal protections accorded by Title VII of the Civil Rights Act of 1964,

27   28 U.S.C. § 2000, et seq. On November 9, 2018, however, Plaintiff filed a First

28   Amended Complaint (“FAC”) that eliminated any reference to Title VII within either the
                                                    1
 1   First and Second Causes of Action and instead purported to base both claims on
 2   California’s Fair Employment and Housing Act, Cal. Govt. Code § 12940, et seq.
 3   (“FEHA”). Significantly, both the caption and the body of both causes of action refer
 4   only to state law. Despite the purported abandonment of any federal claim, however, the
 5   FAC’s Statement of Jurisdiction and Venue still states that she brings “her claims against
 6   Defendant FARMERS under Title VII for Gender Discrimination and Retaliation,” thereby
 7   purporting to confer federal question subject matter jurisdiction on this Court. See FAC,
 8   ECF No. 7, pp. 1-2.
 9           In response to the filing of Plaintiff’s FAC, Farmers filed a Motion to Dismiss that
10   pleading pursuant to Federal Rule of Civil Procedure 12(b)(6)1 on grounds that Plaintiff’s
11   FEHA claims are all barred by the applicable statute of limitations. Additionally, in
12   apparent recognition of the fact that Plaintiff still seems to point to a federal question in
13   invoking the jurisdiction of this Court, Farmers also claims that any claims under Title VII
14   would also be time-barred. Defs.’ Mot., ECF No. 8-1, 10:11-19.
15           Before reaching the merits of Farmers’ Motion to Dismiss, however, the Court
16   must scrutinize the basis for its own jurisdiction. Federal courts are courts of limited

17   jurisdiction and are presumptively without jurisdiction over civil actions. Kokkonen v.
18   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The burden of establishing the
19   contrary rests upon the party asserting jurisdiction. Id. Because subject matter

20   jurisdiction involves a court’s power to hear a case, it can never be forfeited or waived.
21   United States v. Cotton, 535 U.S. 625, 630 (2002). Accordingly, lack of subject matter
22   jurisdiction may be raised by either party at any point during the litigation, through a
23   motion to dismiss pursuant to Rule 12(b)(1). Arbaugh v. Y&H Corp., 546 U.S. 500, 506
24   (2006); see also Int’l Union of Operating Eng’rs v. Cnty. of Plumas, 559 F.3d 1041, 1043-
25   44 (9th Cir. 2009). It may also be raised by the district court sua sponte. Ruhrgas AG v.
26   Marathon Oil Co., 526 U.S. 574, 583 (1999). Indeed, “courts have an independent
27
             1
              All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   otherwise noted.
                                                           2
 1   obligation to determine whether subject matter jurisdiction exists, even in the absence of
 2   a challenge from any party.” Id.; see Fed. R. Civ. P. 12(h)(3) (requiring the court to
 3   dismiss the action if subject matter jurisdiction is lacking).
 4          In the view of this Court, any jurisdictional allegations contained within the FAC’s
 5   prefatory statement are subsumed by the body of the complaint itself, and neither the
 6   caption nor the body of either disputed cause of action, for discrimination and for
 7   retaliation, respectively, contain any reference whatsoever to federal law under Title VII.
 8   Since the Court considers the allegations contained in the body of the complaint to be
 9   controlling in this regard, that means that the FAC as presently constituted no longer
10   identifies any federal question to which this Court’s jurisdiction may attach. Since there
11   is also no indication of any other basis for federal jurisdiction like diversity of citizenship,
12   in the view of the Court the FAC divests it of any jurisdiction over this case.
13          Absent jurisdiction, it would be improper to consider the merits of Farmers’ Motion
14   to Dismiss under 12(b)(6). Instead, the Court sua sponte dismisses this action under
15   Rule 12(b)(1) for lack of subject matter jurisdiction. In view of that dismissal, Farmers’
16          Motion to Dismiss (ECF No. 8) is DENIED as moot.2 Plaintiff may, should she

17   choose to do so, file a Second Amended Complaint (“SAC”) not later than twenty (20)
18   days after the date this Order is electronically filed. Failure to file a SAC within those
19   time parameters will result in dismissal of this matter, without prejudice and without any

20   further notice to the parties.
21          IT IS SO ORDERED.
22   Dated: May 9, 2019
23
24
25
26
27
            2
              Because oral argument was not deemed to be of material assistance, the Court ordered this
28   matter submitted on the briefing in accordance with E.D. Local Rule 230(g).
                                                        3
